Exhibit 10(t)(1)(A)
 
AMENDED AND RESTATED
AMERICAN ELECTRIC POWER SYSTEM LONG-TERM INCENTIVE PLAN
Approved by Shareholders April 26, 2005
(as amended through December 12, 2007)


Table of Contents


  Section
Page
   
1. Purpose of the Plan 
A-1
2. Definitions 
A-1
3. Shares of Common Stock Subject to the Plan 
A-3
4. Administration of the Plan 
A-4
5. Eligibility and Awards 
A-5
6. Stock Options 
A-5
7. Stock Appreciation Rights 
A-6
8. Restricted Stock 
A-6
9. Performance Awards 
A-7
10. Phantom Stock 
A-8
11. Dividend Equivalents 
A-9
12. Change in Control 
A-9
13. Award Agreements 
A-10
14. General Provisions 
A-10
15. Effective Date, Termination and Amendment 
A-12

 


Amended and Restated American Electric Power System Long-Term Incentive Plan




1. Purpose of the Plan


The purpose of the Amended and Restated American Electric Power System Long-Term
Incentive Plan, dated April 26, 2005, is to promote the interests of AEP and its
shareholders by strengthening AEP’s ability to attract, motivate and retain
employees and directors of AEP and its Subsidiaries upon whose judgment,
initiative and efforts the financial success and growth of the business of AEP
largely depend, to align further the interests of AEP’s management with the
shareholders, and to provide an additional incentive for employees and directors
through stock ownership and other rights that promote and recognize the
financial success and growth of AEP.




2. Definitions


Wherever the following capitalized terms are used in this Plan they shall have
the meanings specified below:


(a)
“AEP” means American Electric Power Company, Inc., a New York corporation, and
any successor thereto.



(b)
“Award” means an award of an Option, Restricted Stock, Stock Appreciation Right,
Performance Award, Phantom Stock or Dividend Equivalent granted under the Plan.

 
(c)
“Award Agreement” means an agreement entered into between AEP and a Participant
setting forth the terms and conditions of an Award granted to a Participant.



(d)
“Board” means the Board of Directors of AEP.



(e)
“Change in Control” shall have the meaning specified in Section 12 hereof.



(f)
“Code” means the Internal Revenue Code of 1986, as amended.



(g)
“Committee” means the Human Resources Committee of the Board consisting of not
less than a sufficient number of Non-Employee Directors so as to qualify the
Committee to administer the Plan under Rule 16b-3 and each of whom is an
“independent” director as defined in the rules of the New York Stock
Exchange.  If any member of the Committee does not qualify as an “outside
director” for purposes of Section 162(m) of the Code or a Non-Employee Director
under Rule 16b-3, the Committee with respect to Awards under the Plan for the
chief executive officer and the four most highly compensated officers of AEP
(other than the chief executive officer), as such “covered persons” may change
from time to time for purposes of Section 162(m), shall consist solely of those
Committee members who qualify as “outside directors” and Non-Employee
Directors.  If fewer than two Committee members qualify as both an “outside
director” and a Non-Employee Director, the Board shall appoint one or more other
members who do qualify as both “outside directors” and Non-Employee Directors.



(h)
“Commission” means the Securities and Exchange Commission.



(i)
“Common Stock” means the common stock of AEP, $6.50 par value.



(j)
“Date of Grant” means the date on which the Committee makes an Award under the
Plan, or such later date as the Committee may specify that the Award becomes
effective.



(k)
“Effective Date” means the Effective Date of this Plan, as defined in Section
15.1 hereof.



(l)
“Dividend Equivalent” means an Award under Section 11 hereof entitling the
Participant to receive payments with respect to dividends declared on the Common
Stock.



(m)
“Eligible Person” means any person who is an Employee or a Non-Employee
Director.



(n)
“Employee” means any person who is an employee of AEP or any Subsidiary;
provided, however, that with respect to Incentive Stock Options, “Employee”
means any person who is considered an employee of AEP or any Subsidiary for
purposes of Section 421 of the Code and the applicable regulations issued
thereunder.



(o)
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute.



(p)
“Fair Market Value” means, as of any applicable date, the closing price per
share of the Common Stock as quoted in the New York Stock Exchange—Composite
Transactions listing in The Wall Street Journal (or such other reliable
publication as the Committee, in its discretion, may determine to rely upon) for
the date as of which Fair Market Value is to be determined.  If there are no
sales on such date, then Fair Market Value shall be the closing price per share
of the Common Stock as so quoted on the nearest date before the date as of which
Fair Market Value is to be determined on which there are sales.  If the Common
Stock is not listed on the New York Stock Exchange on the date as of which Fair
Market Value is to be determined, the Committee shall determine in good faith
the Fair Market Value in whatever manner it considers appropriate.  Fair Market
Value shall be determined without regard to any restriction other than a
restriction that, by its terms, will never lapse.



(q)
“Full Value Share Award” means an award of Restricted Stock, a Performance Award
denominated in shares or units of Common Stock, Phantom Stock, Dividend
Equivalents, or Stock Appreciation Rights settled or paid in shares of Common
Stock.



(r)
“Incentive Stock Option” means an option to purchase Common Stock that is
intended to qualify as an incentive stock option under Section 422 of the Code,
or any successor provision thereto.



(s)
“Non-Employee Director” means a member of the Board who is a “non-employee
director” as defined in Rule 16b-3 promulgated by the Commission pursuant to the
Exchange Act.



(t)
“Nonqualified Stock Option” means an option to purchase Common Stock that is not
an Incentive Stock Option.



(u)
“Option” means an Incentive Stock Option or a Nonqualified Stock Option granted
under Section 6 hereof.



(v)
“Participant” means any Eligible Person who holds an outstanding Award under the
Plan.



(w)
“Performance Award” means an Award made under Section 9 hereof entitling a
Participant to a payment based on the Fair Market Value of Common Stock (a
“Performance Unit”) at the end of a performance period if certain conditions
established by the Committee are satisfied.



(x)
“Phantom Stock” means an Award under Section 10 hereof entitling a Participant
to a payment based on a measure of value expressed as a share of Common Stock
(“Phantom Stock Unit”).  No stock certificates shall be issued with respect to
such Phantom Stock Units, but AEP shall maintain a bookkeeping account in the
name of the Participant to which the Phantom Stock Units shall relate.



(y)
“Plan” means the Amended and Restated American Electric Power System Long-Term
Incentive Plan, dated April 26, 2005, as set forth herein, as it may be amended
from time to time.



(z)
“Plan Year” means AEP’s fiscal year, which at the date hereof is the calendar
year.



(aa)
“Restricted Stock” means an Award under Section 8 hereof entitling a Participant
to shares of Common Stock that are nontransferable and subject to forfeiture
until specific conditions established by the Committee are satisfied.



(bb)
“Rule 16b-3” means Rule 16b-3 promulgated by the Commission pursuant to the
Exchange Act, or any successor or replacement rule adopted by the Commission



(cc)
“Section 162(m)” means Section 162(m) of the Code and the Treasury Regulations
thereunder.



(dd)
“Section 162(m) Participant” means any Participant who, in the sole judgment of
the Committee, could be treated as a “covered employee” under Section 162(m) at
the time income may be recognized by such Participant in connection with an
Award that is intended to qualify for exemption under Section 162(m).



(ee)
“Stock Appreciation Right” or “SAR” means an Award under Section 7 hereof
entitling a Participant to receive an amount, representing the difference
between the base price per share of the right and the Fair Market Value of a
share of Common Stock on the date of exercise.



(ff)
“Subsidiary” means any corporation (other than AEP) in an unbroken chain of
corporations beginning with AEP if, at the time of granting an Award, each of
the corporations, other than the last corporation in the unbroken chain, owns
stock possessing 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.



 
3.   Shares of Common Stock Subject to the Plan

3.1. Calculation of Number of Shares Available.   Subject to the following
provisions of this Section 3, the aggregate number of shares of Common Stock
that may be issued pursuant to all Awards under the Plan is 19,200,000 shares of
Common Stock; provided, however, that the maximum number of shares of Common
Stock issued in connection with Full Value Share Awards which may be issued
under the Plan shall be limited to 9,000,000.


If any share of Common Stock that is the subject of an Award is not issued and
ceases to be issuable for any reason, or is forfeited, cancelled or returned to
AEP for failure to satisfy vesting requirements or upon the occurrence of other
forfeiture events, such share of Common Stock will no longer be charged against
the foregoing maximum share limitations and may again be made subject to Awards
under the Plan pursuant to such limitations.


3.2. Accounting for Awards.   For purposes of this Section 3, if an Award is
denominated in shares of Common Stock, the number of shares covered by such
Award, or to which such Award relates, shall be counted on the Date of Grant of
such Award against the aggregate number of shares available for granting Awards
under the Plan; provided, however, that Awards that operate in tandem with
(whether granted simultaneously with or at a different time from) other Awards
may be counted or not counted under procedures adopted by the Committee in order
to avoid double counting.


3.3. Source of Shares of Common Stock Deliverable Under Awards.   The shares of
Common Stock to be delivered under the Plan may be authorized but unissued
shares, reacquired shares, shares acquired on the open market specifically for
distribution under the Plan, or any combination thereof.


3.4. Adjustments.   If there shall occur any recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to the shares of Common Stock, or any similar corporate transaction or
event in respect of the Common Stock, then the Committee shall, in the manner
and to the extent that it deems appropriate and equitable to the Participants
and consistent with the terms of this Plan, cause a proportionate adjustment to
be made in (a) the maximum numbers and kind of shares provided in Section 3.1
hereof, (b) the maximum numbers and kind of shares set forth in Sections 6.1,
7.1, 8.2 and 9.4 hereof, (c) the number and kind of shares of Common Stock,
share units, or other rights subject to the then-outstanding Awards, (d) the
price for each share or unit or other right subject to then outstanding Awards
without change in the aggregate purchase price or value as to which such Awards
remain exercisable or subject to restrictions, (e) the performance targets or
goals appropriate to any outstanding Performance Awards (subject to such
limitations as appropriate for Awards intended to qualify for exemption under
Section 162(m)) or (f) any other terms of an Award that are affected by the
event. Notwithstanding the foregoing, in the case of Incentive Stock Options,
any such adjustments shall be made in a manner consistent with the requirements
of Section 424(a) of the Code.




4. Administration of the Plan


4.1. Committee Members.   Except as provided in Section 4.4 hereof, the
Committee will administer the Plan.  The Committee may exercise such powers and
authority as may be necessary or appropriate for the Committee to carry out its
functions as described in the Plan.  No member of the Committee will be liable
for any action or determination made in good faith by the Committee with respect
to the Plan or any Award under it.


4.2. Discretionary Authority.   Subject to the express limitations of the Plan,
the Committee has authority in its discretion to determine the Eligible Persons
to whom, and the time or times at which, Awards may be granted, the number of
shares, units or other rights subject to each Award, the exercise, base or
purchase price of an Award (if any), the time or times at which an Award will
become vested, exercisable or payable, the performance criteria, performance
goals and other conditions of an Award, and the duration of the Award.  The
Committee also has discretionary authority to interpret the Plan, to make all
factual determinations under the Plan, and to determine the terms and provisions
of the respective Award Agreements and to make all other determinations
necessary or advisable for Plan administration.  The Committee has authority to
prescribe, amend, and rescind rules and regulations relating to the Plan.  All
interpretations, determinations, and actions by the Committee will be final,
conclusive, and binding upon all parties.


4.3. Changes to Awards.   The Committee shall have the authority to effect, at
any time and from time to time, with the consent of the affected Participants,
(a) the cancellation of any or all outstanding Awards and the grant in
substitution therefor of new Awards covering the same or different numbers of
shares of Common Stock and having an exercise or base price which may be the
same as or different than the exercise or base price of the cancelled Awards or
(b) the amendment of the terms of any and all outstanding Awards; provided,
however, that the Committee shall not have the authority to reduce the exercise
or base price of an Award by amendment or cancellation and substitution of an
existing Award without the approval of AEP’s shareholders, and provided further
that the exercise or base price of an Option or Stock Appreciation Right shall
not be reduced to an amount that is less than the 100 percent of Fair Market
Value per share of the Common Stock on the Date of Grant.  The Committee may in
its discretion accelerate the vesting or exercisability of an Award at any time
or on the basis of any specified event.


4.4. Delegation of Authority.   As permitted by law, the Committee may delegate
its authority as identified hereunder; provided, however, that the Committee may
not delegate certain of its responsibilities hereunder if such delegation may
jeopardize compliance with the “outside directors” provision of Section 162(m).


4.5 Awards to Non-Employee Directors.   The Board shall approve an Award to a
Non-Employee Director under the Plan.  With respect to Awards to Non-Employee
Directors, all rights, powers and authorities vested in the Committee under the
Plan shall instead be exercised by the Board, and all provisions of the Plan
relating to the Committee shall be interpreted in a manner consistent with the
foregoing by treating any such reference as a reference to the Board for such
purpose.




5. Eligibility and Awards


All Eligible Persons are eligible to be designated by the Committee to receive
an Award under the Plan.  The Committee has authority, in its sole discretion,
to determine and designate from time to time those Eligible Persons who are to
be granted Awards, the types of Awards to be granted and the number of shares or
units subject to the Awards that are granted under the Plan.  Each Award will be
evidenced by an Award Agreement as described in Section 13 hereof between AEP
and the Participant that shall include the terms and conditions consistent with
the Plan as the Committee may determine.




6.  Stock Options


6.1. Grant of Option.   An Option may be granted to any Eligible Person selected
by the Committee; provided, however, that only Employees shall be eligible for
Awards of Incentive Stock Options.  Each Option shall be designated, at the
discretion of the Committee, as an Incentive Stock Option (if applicable) or a
Nonqualified Stock Option.  The maximum number of shares of Common Stock that
may be granted under Options to any one Participant during any three calendar
year period shall be limited to 2,000,000 shares (subject to adjustment as
provided in Section 3.4 hereof).


6.2. Exercise Price.   The exercise price of the Option shall be determined by
the Committee; provided, however, that the exercise price per share of an Option
shall not be less than 100 percent of the Fair Market Value per share of the
Common Stock on the Date of Grant.


6.3. Vesting; Term of Option.   The Committee, in its sole discretion, shall
prescribe in the Award Agreement the time or times at which, or the conditions
upon which, an Option or portion thereof shall become vested and exercisable,
and may accelerate the exercisability of any Option at any time.


6.4. Option Exercise; Withholding.   Subject to such terms and conditions as
shall be specified in an Award Agreement and to all applicable legal
requirements, an Option may be exercised in whole or in part at any time during
the term thereof by written notice to AEP together with payment of the aggregate
exercise price therefor.  Payment of the exercise price shall be made (a) in
cash or by cash equivalent, (b) at the discretion of the Committee, in shares of
Common Stock acceptable to the Committee, valued at the Fair Market Value of
such shares on the date of exercise or such lower price as the Committee may
determine, (c) at the discretion of the Committee, by a delivery of a notice
that the Participant has placed a market sell order (or similar instruction)
with a third party with respect to shares of Common Stock then issuable upon
exercise of the Option, and that the third party has been directed to pay a
sufficient portion of the net proceeds of the sale to AEP in satisfaction of the
Option exercise price or (d) at the discretion of the Committee, by a
combination of the methods described above or such other method as may be
approved by the Committee.  In addition to and at the time of payment of the
exercise price, the Participant shall pay to AEP the full amount of any and all
applicable income tax and employment tax amounts required to be withheld in
connection with such exercise.


6.5. Additional Rules for Incentive Stock Options.   The terms of any Incentive
Stock Option granted under the Plan shall comply in all respects with the
provisions of Section 422 of the Code, or any successor provision thereto, and
any regulations promulgated thereunder.


7.  Stock Appreciation Rights


7.1. Grant of SARs.   A Stock Appreciation Right granted to a Participant is an
Award in the form of a right to receive, upon surrender of the right, but
without other payment, an amount based on appreciation in the Fair Market Value
of the Common Stock over a base price established for the Award, exercisable at
such time or times and upon conditions as may be approved by the Committee.  The
maximum number of shares of Common Stock that may be subject to SARs granted to
any one Participant during any three calendar year period shall be limited to
2,000,000 shares (subject to adjustment as provided in Section 3.4 hereof).


7.2. Tandem SARs.   A Stock Appreciation Right may be granted in connection with
an Option, either at the time of grant or at any time thereafter during the term
of the Option.  A SAR granted in connection with an Option will entitle the
holder, upon exercise, to surrender such Option or any portion thereof to the
extent unexercised, with respect to the number of shares as to which such SAR is
exercised, and to receive payment of an amount computed as described in Section
7.4 hereof.  Such Option will, to the extent and when surrendered, cease to be
exercisable.  A SAR granted in connection with an Option hereunder will have a
base price per share equal to the per share exercise price of the Option, will
be exercisable at such time or times, and only to the extent, that a related
Option is exercisable, and will expire no later than the related Option expires.


7.3. Freestanding SARs.   A Stock Appreciation Right may be granted without
relationship to an Option and, in such case, will be exercisable as determined
by the Committee.  The base price of a SAR granted without relationship to an
Option shall be determined by the Committee in its sole discretion; provided,
however, that the base price per share of a freestanding SAR shall not be less
than 100 percent of the Fair Market Value of the Common Stock on the Date of
Grant.


7.4. Payment of SARs.   A SAR will entitle the holder, upon exercise of the SAR,
to receive payment of an amount determined by multiplying: (i) the excess of the
Fair Market Value of a share of Common Stock on the date of exercise of the SAR
over the base price of such SAR, by (ii) the number of shares as to which such
SAR will have been exercised.  Payment of the amount determined under the
foregoing may be made, in the discretion of the Committee, in cash, in
Restricted Stock or shares of unrestricted Common Stock (both valued at their
Fair Market Value on the date of exercise or such lower price as the Committee
may determine), or a combination thereof; provided, however, that any shares of
Common Stock used to settle or pay SARs will be counted as Full Value Share
Awards.




8. Restricted Stock


8.1. Grants of Restricted Stock.   An Award of Restricted Stock to a Participant
represents shares of Common Stock that are issued subject to such restrictions
on transfer and other incidents of ownership and such forfeiture conditions as
the Committee may determine.  The Committee may grant and designate Awards of
Restricted Stock that are intended to qualify for exemption under Section
162(m), as well as Awards of Restricted Stock that are not intended to so
qualify.


8.2. Vesting Requirements.   The restrictions imposed on an Award of Restricted
Stock shall lapse in accordance with the vesting requirements specified by the
Committee in the Award Agreement.  Such vesting requirements may be based on the
continued employment of the Participant with AEP or its Subsidiaries for a
specified time period or periods.  Such vesting requirements may also be based
on the attainment of specified business goals or measures established by the
Committee in its sole discretion.  In the case of any Award of Restricted Stock
that is intended to qualify for exemption under Section 162(m), the vesting
requirements shall be limited to the performance criteria identified in Section
9.3 below, and the terms of the Award shall otherwise comply with the Section
162(m) requirements described in Section 9.4 hereof; provided, however, that the
maximum number of shares of Common Stock that may be subject to an Award of
Restricted Stock granted to a Section 162(m) Participant during any one calendar
year shall be separately limited to 400,000 shares (subject to adjustment as
provided in Section 3.4 hereof).


8.3. Restrictions.   Shares of Restricted Stock may not be transferred, assigned
or subject to any encumbrance, pledge or charge until all applicable
restrictions are removed or expire or unless otherwise allowed by the
Committee.  The Committee may require the Participant to enter into an escrow
agreement providing that the certificates representing Restricted Stock granted
pursuant to the Plan will remain in the physical custody of an escrow holder
until all restrictions are removed or expire.  Failure to satisfy any applicable
restrictions shall result in the subject shares of Restricted Stock being
forfeited and returned to AEP, unless otherwise provided by the Committee.  The
Committee may require that certificates representing Restricted Stock granted
under the Plan bear a legend making appropriate reference to the restrictions
imposed.


8.4. Rights as Shareholder.   Subject to the foregoing provisions of this
Section 8 and the applicable Award Agreement, the Participant will have all
rights of a shareholder with respect to shares of Restricted Stock granted to
the Participant, including the right to vote the shares and receive all
dividends and other distributions paid or made with respect thereto, unless the
Committee determines otherwise at the time the Restricted Stock is granted, as
set forth in the Award Agreement.


8.5. Section 83(b) Election.   The Committee may provide in an Award Agreement
that the Award of Restricted Stock is conditioned upon the Participant
refraining from making an election with respect to the Award under Section 83(b)
of the Code.  Irrespective of whether an Award is so conditioned, if a
Participant makes an election pursuant to Section 83(b) of the Code with respect
to an Award of Restricted Stock, the Participant shall be required to promptly
provide a copy of such election to AEP as directed by the Award Agreement or the
Committee.




9.  Performance Awards


9.1. Grant of Performance Awards.   The Committee may grant Performance Awards
under the Plan, which shall be represented by units denominated on the Date of
Grant either in shares of Common Stock (Performance Shares) or in specified
dollar amounts (Performance Units).  The Committee may grant and designate
Performance Awards that are intended to qualify for exemption under Section
162(m), as well as Performance Awards that are not intended to so qualify.  At
the time a Performance Award is granted, the Committee shall determine, in its
sole discretion, one or more performance periods and performance goals to be
achieved during the applicable performance periods, as well as such other
restrictions and conditions as the Committee deems appropriate.  In the case of
Performance Units, the Committee shall also determine a target unit value or a
range of unit values for each Award.  The performance goals applicable to a
Performance Award grant may be subject to such later revisions as the Committee
shall deem appropriate to reflect significant unforeseen events such as changes
in law, accounting practices or unusual or nonrecurring items or
occurrences.  Any such adjustments shall be subject to such limitations as the
Committee deems appropriate in the case of a Performance Award granted to a
Section 162(m) Participant that is intended to qualify for exemption under
Section 162(m).


9.2. Payment of Performance Awards.   At the end of the performance period, the
Committee shall determine the extent to which performance goals have been
attained or a degree of achievement between minimum and maximum levels in order
to establish the level of payment to be made, if any.  The Committee shall
determine if payment is to be made in cash, Restricted Stock, shares of
unrestricted Common Stock, Options or Phantom Stock, or a combination
thereof.  For any cash conversion to or from Performance Shares or Units,
Phantom Stock units or shares of Common Stock, payment shall be calculated on
the basis of the average of the Fair Market Value of the Common Stock for the
last 20 trading days prior to the date such award becomes payable.  Unless
deferred in a manner that meets the requirements of Code Section 409A, payment
of Performance Awards shall be made within such period as would not constitute a
“deferral of compensation” for purposes of Code Section 409A.


9.3. Performance Criteria.   The performance criteria upon which the payment or
vesting of a Performance Award intended to qualify for exemption under Section
162(m) may be based shall be limited to the following business measures, which
may be applied with respect to AEP, any Subsidiary or any business unit, and
which may be measured on an absolute or relative-to-peer-group basis: earnings
measures (including, for example, primary earnings per share, fully diluted
earnings per share, net income, pre-tax income, operating income, earnings
before interest, taxes, depreciation and amortization or any combination
thereof, and net operating profits after taxes); expense control (including, for
example, operations & maintenance expense, total expenditures, expense ratios,
and expense reduction); customer measures (including, for example, customer
satisfaction, service cost, service levels, responsiveness, bad debt collections
or losses, and reliability - such as outage frequency, outage duration, and
frequency of momentary outages); safety measures (including, for example,
recordable case rate, severity rate, and vehicle accident rate); diversity
measures (including, for example, minority placement rate and utilization);
environmental measures (including, for example, emissions, project completion
milestones, regulatory/legislative/cost recovery goals, and notices of
violation), revenue measures (including, for example, revenue and direct
margin); stakeholder return measures (including, for example, total shareholder
return, economic value added, cumulative shareholder value added, return on
equity, return on capital, return on assets, dividend payout ratio and cash
flow(s) – such as operating cash flows, free cash flow, discounted cash flow
return on investment and cash flow in excess of cost of capital or any
combination thereof); valuation measures (including, for example, stock price
increase, price to book value ratio, and price to earnings ratio); capital and
risk measures (including, for example, debt to equity ratio, dividend payout as
percentage of net income and diversification of business opportunities);
employee satisfaction; project measures (including, for example, completion of
key milestones); production measures (including, for example, generating
capacity factor, performance against the INPO index, generating equivalent
availability, heat rates and production cost); and such other individual
performance objective that is measured solely in terms of quantitative targets
related to the Company, any Subsidiary or the Company’s or Subsidiary’s
business.  In any event, the Committee may, at its discretion and at any time
prior to payment, reduce the number of Performance Awards earned by any
Participant for a performance period.  In the case of Performance Awards that
are not intended to qualify for exemption under Section 162(m), the Committee
shall designate performance criteria from among the foregoing or such other
business criteria as it shall determine in its sole discretion.


9.4. Section 162(m) Requirements.   In the case of a Performance Award granted
to a Section 162(m) Participant that is intended to comply with the requirements
for exemption under Section 162(m), the Committee shall make all determinations
necessary to establish a Performance Award within 90 days of the beginning of
the performance period (or such other time period required under Section
162(m)), including, without limitation, the designation of the Section 162(m)
Participants to whom Performance Awards are made, the performance criteria or
criterion applicable to the Award and the performance goals that relate to such
criteria, and the dollar amounts or number of shares of Common Stock, Restricted
Stock or Phantom Stock units payable upon achieving the applicable performance
goals.  As and to the extent required by Section 162(m), the terms of a
Performance Award granted to a Section 162(m) Participant must include objective
formula(s) or standard(s) for computing the amount of compensation payable to
the Section 162(m) Participant, and must preclude discretion to increase the
amount of compensation payable that would otherwise be due under the terms of
the Award.  The maximum amount of compensation that may be payable to a Section
162(m) Participant during any one calendar year under a Performance Unit Award
shall be $15,000,000.  The maximum number of Performance Share units that may be
earned by a Section 162(m) Participant during any one calendar year shall be
400,000 (subject to adjustment as provided in Section 3.4 hereof).




10.  Phantom Stock


10.1. Grant of Phantom Stock.   Phantom Stock is an Award to a Participant of a
number of hypothetical share units with respect to shares of Common
Stock.  Phantom Stock shall be subject to such restrictions and conditions as
the Committee shall determine.  Sections 8.1 and 8.2 shall apply to Awards of
Phantom Stock units in similar manner as they apply to shares of Restricted
Stock, as interpreted by the Committee, with the limitation in Section 8.2 on
the number of shares of Restricted Stock that may be granted applicable
separately to Phantom Stock units.  An Award of Phantom Stock may be granted, at
the discretion of the Committee, together with an Award of Dividend Equivalent
rights for the same number of shares covered thereby.


10.2. Payment of Phantom Stock.   Upon the vesting date applicable to Phantom
Stock granted to a Participant, an amount equal to one share of Common Stock
upon such date shall be paid with respect to such Phantom Stock unit granted to
the Participant.  Payment may be made, at the discretion of the Committee, in
cash, Restricted Stock, shares of unrestricted Common Stock, Options, or a
combination thereof.  Cash payments of Phantom Stock units shall be calculated
on the basis of the average of the Fair Market Value of the Common Stock for the
last 20 trading days prior to the date such award becomes payable.




11.  Dividend Equivalents


A Dividend Equivalent granted to a Participant is an Award in the form of a
right to receive cash, shares of Common Stock, or other property equal in value
to dividends paid with respect to a specific number of shares of Common
Stock.  Dividend Equivalents may be awarded on a free-standing basis or in
connection with another Award (other than an Option or a Stock Appreciation
Right), and may be paid currently or on a deferred basis.  The Committee may
provide at the Date of Grant or thereafter that the Dividend Equivalent shall be
paid or distributed when accrued or shall be deemed to have been reinvested in
additional shares of Common Stock or such other investment vehicles as the
Committee may specify; provided, however, that Dividend Equivalents (other than
free-standing Dividend Equivalents) shall be subject to all conditions and
restrictions of the underlying Awards to which they relate.




12.  Change in Control


12.1. Effect of Change in Control.   The Committee may, in an Award Agreement,
provide for the effect of a Change in Control on an Award.  Such provisions may
include any one or more of the following: (a) the acceleration or extension of
time periods for purposes of exercising, vesting in, or realizing gain from any
Award, (b) the waiver or modification of performance or other conditions related
to the payment or other rights under an Award; (c) provision for the cash
settlement of an Award for an equivalent cash value, as determined by the
Committee, or (d) such other modification or adjustment to an Award as the
Committee deems appropriate to maintain and protect the rights and interests of
Participants upon or following a Change in Control.


12.2. Definition of Change in Control.   For purposes hereof, a “Change in
Control” shall be deemed to have occurred if:


(a)
any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (“Exchange Act”)), other than any company
owned, directly or indirectly, by the shareholders of AEP in substantially the
same proportions as their ownership of shares of Common Stock or a trustee or
other fiduciary holding securities under an employee benefit plan of AEP,
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of more than 33-1/3 percent of the then
outstanding voting stock of AEP;



(b)
AEP consummates a merger or consolidation with any other entity, other than a
merger or consolidation which would result in the voting securities of AEP
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 66-2/3% percent of the total voting power represented
by the voting securities of AEP or such surviving entity outstanding immediately
after such merger or consolidation; or



(c)
the shareholders of AEP approve a plan of complete liquidation of AEP, or an
agreement for the sale or disposition by AEP (in one transaction or a series of
transactions) of all or substantially all of AEP’s assets.





13. Award Agreements


13.1. Form of Agreement.   Each Award under this Plan shall be evidenced by an
Award Agreement in a form approved by the Committee setting forth the number of
shares of Common Stock, units or other rights (as applicable) subject to the
Award, the exercise, base or purchase price (if any) of the Award, the time or
times at which an Award will become vested, exercisable or payable, the duration
of the Award and, in the case of Performance Awards, the applicable performance
criteria and goals.  The Award Agreement shall also set forth other material
terms and conditions applicable to the Award as determined by the Committee
consistent with the limitations of this Plan.  Award Agreements evidencing
Awards intended to qualify for exemption under Section 162(m) may be designated
as such and shall contain such terms and conditions as may be necessary to meet
the applicable requirements of Section 162(m).  Award Agreements evidencing
Incentive Stock Options shall contain such terms and conditions as may be
necessary to meet the applicable provisions of Section 422 of the Code.


13.2. Contract Rights; Amendment.   Any obligation of AEP to any Participant
with respect to an Award shall be based solely upon contractual obligations
created by an Award Agreement.  No Award shall be enforceable until the Award
Agreement has been signed on behalf of AEP by its authorized representative and
signed by the Participant and returned to AEP as directed by the Award Agreement
or the Committee.  By executing the Award Agreement, a Participant shall be
deemed to have accepted and consented to the terms of this Plan and any action
taken in good faith under this Plan by and within the discretion of the
Committee, the Board or their delegates.  Award Agreements covering outstanding
Awards may be amended or modified by the Committee in any manner that may be
permitted for the grant of Awards under the Plan, subject to the consent of the
Participant to the extent provided in the Award Agreement.  However, the offer
of an Award Agreement to a particular Eligible Person shall not infer any
obligation to offer any other Award Agreements at that or any other time.




14. General Provisions


14.1. Limits on Transfer of Awards; Beneficiaries.   Except to the extent
specifically provided by the terms of an Award Agreement, Awards shall be
nontransferable.  During the lifetime of a Participant, Awards shall be
exercised only by such Participant or by his guardian or legal
representative.  Notwithstanding the foregoing, the Committee may provide in the
terms of an Award Agreement that the Participant shall have the right to
designate a beneficiary or beneficiaries who shall be entitled to any rights,
payments or other benefits specified under an Award Agreement following the
Participant’s death.


14.2. Deferrals of Payment.   In an Award Agreement or under a separate policy
or program adopted by the Committee, a Participant may be permitted or required
to defer the receipt of payment of cash or delivery of shares of Common Stock
that would otherwise be due to the Participant by virtue of the exercise of a
right or the satisfaction of vesting or other conditions with respect to an
Award other than an Option or a Stock Appreciation Right.  Any such policy or
program shall establish the rules and procedures relating to such deferral,
including, without limitation, the period of time in advance of payment when an
election to defer may be made, the time period of the deferral and the events
that would result in payment of the deferred amount, the interest or other
earnings attributable to the deferral and the method of funding, if any,
attributable to the deferred amount.


14.3. Rights as Shareholder.   A Participant shall have no rights as a holder of
Common Stock with respect to any unissued securities covered by an Award until
the date the Participant becomes the holder of record of these
securities.  Except as provided in Section 3.4 hereof, no adjustment or other
provision shall be made for dividends or other shareholder rights, except to the
extent that the Award Agreement provides for Dividend Equivalents, dividend
payments or similar economic benefits.


14.4. Employment or Service.   Nothing in the Plan, in the grant of any Award or
in any Award Agreement shall confer upon any Eligible Person the right to
continue in the capacity in which he is employed by or otherwise serves AEP or
any Subsidiary.


14.5. Securities Laws.   No shares of Common Stock will be issued or transferred
pursuant to an Award unless and until all then applicable requirements imposed
by federal and state securities and other laws, rules and regulations and by any
regulatory agencies having jurisdiction, and by any stock exchanges upon which
the Common Stock may be listed, have been fully met.  As a condition precedent
to the issuance of shares pursuant to the grant or exercise of an Award, AEP may
require the Participant to take any reasonable action to meet such
requirements.  The Committee may impose such conditions on any shares of Common
Stock issuable under the Plan as it may deem advisable, including, without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any stock exchange upon which such shares of the same class are
then listed, and under any blue sky or other securities laws applicable to such
shares.


14.6. Taxes and Withholding.   The Participant shall be responsible for payment
of any taxes or similar charges required by law with respect to each Award or an
amount paid in satisfaction of an Award. AEP and its Subsidiaries, as
applicable, shall comply with the terms of a deduction election made by a
Participant with any payment made under the terms of an Award Agreement, but
only if and to the extent applicable thereto. AEP and its Subsidiaries, as
applicable, may withhold and disburse such amount or amounts it determines to be
required for purposes of complying with obligations for tax withholding or such
other obligations under applicable federal, state and local law.  The Committee
in its sole discretion may direct AEP to satisfy all or part of applicable tax
withholding obligations incident to a Participant’s exercise of a Stock Option
or to the vesting of Stock Appreciation Rights, Restricted Stock, Performance
Shares, Performance Units or Phantom Stock by AEP’s withholding of a portion of
the Common Stock that otherwise would have been issued to such Participant.


14.7. Unfunded Plan.   The adoption of this Plan and any setting aside of cash
amounts or shares of Common Stock by AEP with which to discharge its obligations
hereunder shall not be deemed to create a trust or other funded arrangement. The
benefits provided under this Plan shall be a general, unsecured obligation of
AEP payable solely from the general assets of AEP, and neither a Participant nor
the Participant’s permitted transferees or estate shall have any interest in any
assets of AEP by virtue of this Plan, except as a general unsecured creditor of
AEP.  Notwithstanding the foregoing, AEP shall have the right to implement or
set aside funds in a grantor trust subject to the claims of AEP’s creditors to
discharge its obligations under the Plan.


14.8. Other Compensation and Benefit Plans.   The adoption of the Plan shall not
affect any other stock incentive or other compensation plans in effect for AEP
or any Subsidiary, nor shall the Plan preclude AEP from establishing any other
forms of stock incentive or other compensation for employees of AEP or any
Subsidiary.  The amount of any compensation deemed to be received by the
Participant pursuant to an Award shall not constitute compensation with respect
to which any other employee benefits of such Participant are determined,
including, without limitation, benefits under any bonus, pension, profit
sharing, life insurance or salary continuation plan, except as otherwise
specifically provided by the terms of such plan.


14.9. Plan Binding on Successors.   The Plan shall be binding upon AEP, its
successors and assigns, and the Participant, his executor, administrator and
permitted transferees and beneficiaries.


14.10. Construction and Interpretation.   Whenever used herein, nouns in the
singular shall include the plural, and the masculine pronoun shall include the
feminine gender.  Headings of Sections hereof are inserted for convenience and
reference and constitute no part of the Plan.


14.11. Severability.   If any provision of the Plan or any Award Agreement shall
be determined to be illegal or unenforceable by any court of law in any
jurisdiction, the remaining provisions hereof and thereof shall be severable and
enforceable in accordance with their terms, and all provisions shall remain
enforceable in any other jurisdiction.


14.12. Governing Law.   The laws of the State of Ohio shall govern the validity
and construction of this Plan and of the Award Agreements, without giving effect
to principles relating to conflict of laws, except to the extent that such laws
may be preempted by Federal law.


14.13. Compliance with Rule 16b-3.   It is the intent of AEP that this Plan
comply in all respects with Rule 16b-3 in connection with any Award granted to a
person who is subject to Section 16 of the Exchange Act.  Accordingly, if any
provision of this Plan or any Award Agreement does not comply with the
requirements of Rule 6b-3 as then applicable to any such person, such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements with respect to such person.


15. Effective Date, Termination and Amendment

15.1.   Effective Date; Shareholder Approval.   Subject to approval by the
Securities and Exchange Commission, the Effective Date of the Plan shall be the
date following adoption of the Plan by the Board on which the Plan is approved
by the shareholders of AEP.  Grants of Awards under the Plan may be made prior
to the Effective Date (but after adoption of the Plan by the Board), subject to
approval of the Plan by the Securities and Exchange Commission and the
shareholders.  At the sole discretion of the Board, in order to comply with the
requirements of Section 162(m) for certain types of Awards under the Plan, the
performance criteria set forth in Section 9.3 shall be reapproved by the
shareholders no later than the first shareholder meeting that occurs in the
fifth calendar year following the calendar year of the initial shareholder
approval of such performance criteria.


15.2. Termination.   The Plan shall remain in effect until terminated by action
of the Board; provided, however, that no Award may be granted hereunder after
April 26, 2015.


Notwithstanding the foregoing, no termination of the Plan shall in any manner
affect any Award theretofore granted without the consent of the Participant or
the permitted transferee of the Award.


15.3. Amendment.   The Board may at any time and from time to time and in any
respect, amend or modify the Plan; provided, however, that no amendment or
modification of the Plan shall be effective without the consent of AEP’s
shareholders that would (a) increase the number of shares of Common Stock
reserved for issuance or (b) allow the grant of Options at an exercise price
below Fair Market Value, or allow the repricing of Options without AEP
shareholder approval.  In addition, the Board may seek the approval of any
amendment or modification by AEP’s shareholders to the extent it deems necessary
or advisable in its sole discretion for purposes of compliance with Section
162(m) or Section 422 of the Code, the listing requirements of the New York
Stock Exchange or for any other purpose.  No amendment or modification of the
Plan shall in any manner affect any Award theretofore granted without the
consent of the Participant or the permitted transferee of the Award.